Pee Cubiam.
The assignments of error, though insufficient, are construed as presenting the sole question whether the evidence supports the findings and decision of the trial •court. We have examined the record, and find therein evidence amply sufficient to sustain the findings, and therefore affirm the order appealed from. The general assignment that errors of law were committed by the trial court presents no particular ruling for review. Butler-Ryan Co. v. Silvey, 70 Minn. 507, 73 N. W. 406, 510.
Order affirmed.